     Case 3:20-cv-01381-H-MSB Document 12 Filed 09/02/20 PageID.406 Page 1 of 2

1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   OMAR AYALA, individually and on behalf             Case No.: 20cv1381-H(MSB)
     of all others similarly situated and
12
     aggrieved,                                         ORDER GRANTING JOINT MOTION FOR
13                                     Plaintiff,       PROTECTIVE ORDER WITH
                                                        MODIFICATION [ECF NO. 10]
14   v.
15
     ZODIAC POOL SYSTEMS LLC, et al.,
16                                 Defendants.
17
18
19         On September 2, 2020, the parties filed a joint motion asking the Court to enter
20   their Protective Order. (ECF No. 10.) The Court has considered the Stipulated
21   Protective Order and, for good cause shown, GRANTS the joint motion and enters the
22   Protective Order attached as Exhibit A to the motion [ECF No. 10-1] with the following
23   modification:
24   ///
25   ///
26   ///
27   ///
28
                                                    1
                                                                                    20cv1381-H(MSB)
     Case 3:20-cv-01381-H-MSB Document 12 Filed 09/02/20 PageID.407 Page 2 of 2

1          Paragraph 32 should read: “At the election of any party who claims a violation of
2    this Stipulated Protective Order, this Court will retain jurisdiction for a period of one (1)
3    year after the final disposition of this case to construe, enforce, and/or amend the
4    provisions of this Stipulated Protective Order.”
5          IT IS SO ORDERED.
6    Dated: September 2, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
                                                                                     20cv1381-H(MSB)
